MEMORANDUM AND ORDER ON PLAINTIFFS’ MOTION FOR RELIEF FROM JUDGMENT OR ORDER OF THE UNITED STATES COURT OF CLAIMS
SPECTOR, Judge.
Plaintiffs move this court under “Rule 152(b)(1) and (b)6”1 for relief from judgment or order of the United States Court of Claims in the same case. That order issued August 6,1982, granted defendant’s motion to dismiss and dismissed plaintiffs’ petition.
Section 403(c) of the Federal Courts Improvement Act of 1982, Pub.L. 97-164, 96 Stat. 25, 58, provides in pertinent part:
Any petition for rehearing, reconsideration, alteration, modification, or other change in any decision of the United States Court of Claims * * * rendered prior to the effective date of this Act [October 1, 1982] * * * that is filed after that date, shall be determined by the United States Court of Appeals for the Federal Circuit.
It is clear that jurisdiction to entertain a motion of this type rests solely with the United States Court of Appeals for the Federal Circuit, and that this court has no jurisdiction to alter, modify or change in any way a prior decision of the United States Court of Claims.2
Accordingly, IT IS HEREBY ORDERED that plaintiffs’ motion be transferred to the United States Court of Appeals for the Federal Circuit pursuant to 28 U.S.C. § 1631, as amended by Section 301(a) of the Federal Courts Improvement Act of 1982.

. This is a reference to the U.S. Court of Claims rules, which were replaced effective October 1, 1982 by the Rules of the United States Claims Court. The rule cited by plaintiffs corresponds to current Rule 60(b)(1) and (b)(6), and plaintiffs’ motion is regarded as brought under the latter rule.


. See and cf. Indian Head Natl. Bank of Nashua v. Brunette, 689 F.2d 245 (1st Cir.1982) for a decision also involving Rule 60.